Citation Nr: 1522354	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a painful scar in the left inguinal area.

2.  Entitlement to an initial compensable rating for a left inguinal hernia surgical scar.

3.  Entitlement to a compensable rating for a left inguinal hernia.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than December 13, 2001 for the award of nonservice-connected pension.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a laceration to the right little finger.

7.  Entitlement to service connection for syphilis.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1973 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions and Decision Review Officer (DRO) decisions dated in March 2011, August 2012 and November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his February 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the local RO.  Such a hearing was scheduled in March 2015 and the Veteran did not appear for this scheduled hearing.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014). 

The Board notes that, subsequent to the issuance of the August 2014 supplemental statement of the case (SSOC), additional evidence was submitted by the Veteran in support of his claims.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of such evidence in an April 2015 Informal Hearing Presentation.  The Board may therefore properly consider such evidence.  See 38 C.F.R. § 20.1304 (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through July 2014, which were considered by the AOJ in the August 2014 SSOC.

The Board's decision as to the claim of entitlement to an effective date earlier than December 13, 2001 for the award of nonservice-connected pension is detailed below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed a claim for nonservice-connected pension on November 16, 2010.

2.  No claim for nonservice-connected pension was submitted prior to November 16, 2010, and no physical or mental disability was so incapacitating that it prevented him from filing a claim within one year prior to that date.


CONCLUSION OF LAW

The criteria for an effective date of November 16, 2010, but no earlier, for payment of nonservice-connected pension have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400(b)(1) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As regards to the Veteran's earlier effective date claim, as is explained in more detail below, the Board is granting the claim to the fullest extent legally permissible-namely, November 16, 2010; hence all necessary notice and development to fairly adjudicate the claim has been accomplished.

The Veteran seeks an earlier effective date earlier than December 13, 2001 for the award of nonservice-connected pension.  Specifically, he contends that an effective date of November 16, 2010, the date the claim for nonservice-connected pension was received, was warranted.  As detailed below, the Board agrees.

VA pension benefits are provided for a Veteran with honorable active military service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service-connected disability) who is permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

Generally, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase, compensation, dependency and indemnity compensation, or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

With regard to disability pension benefits, the effective date shall not be prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  For a pension claim received after October 1, 1984, the effective date will be the date of receipt of the claim.  However, if within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R.           § 3.400(b)(1)(ii). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999). 

Here, the record reflects that, in an Application for Compensation and/or Pension (VA Form 21-526), the Veteran filed for nonservice-connected pension due to being unable to work.  This document was received by VA on November 16, 2010.  An August 2013 rating decision awarded nonservice-connected pension benefits, effective March 19, 2012.  A January 2013 DRO decision assigned an effective date of December 13, 2011 for the award of nonservice-connected pension.  As stated above, for a pension claim received after October 1, 1984, the effective date will be the date of receipt of the claim.  See 38 C.F.R. § 3.400(b)(ii)(a).  Therefore, and resolving reasonable doubt in the Veteran's favor, the Board finds that the appropriate effective date for the award of nonservice-connected pension is November 16, 2010, the date the claim for such benefit was received by VA.

However, an effective date earlier than November 16, 2010, is not warranted.   The record does not reflect, and the Veteran has not contended, that any claim for nonservice-connected pension was submitted prior to November 16, 2010. Furthermore, the record does not reflect, and the Veteran has not contended, that he filed a claim for such pension within one year from the date on which he became permanently and totally disabled, but that a physical or mental disability was so incapacitating that it prevented him from filing a claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.  Therefore, an effective date of November 16, 2010, but no earlier, for the payment of nonservice-connected pension benefits is warranted.


ORDER

An effective date of November 16, 2010, but no earlier, for the payment of nonservice-connected pension benefits is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims on appeals so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The United States Court of Appeals for Veterans Claims has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his a painful scar in the left inguinal area, a left inguinal hernia surgical scar and a left inguinal hernia in September 2013.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, in an April 2015 statement, the Veteran wrote that he was still having hernia complications and treatments.  Moreover, in the September 2013 examination report, the examiner noted that the Veteran's hernia condition would improve with time and that he needed to be reevaluated at a future date for the same.  Finally, although the Veteran has been awarded service connection for two separate scars, it is unclear from the September 2013 examination report whether both scars were evaluated, as only findings related the anterior trunk were noted.  In light of these allegations of worsening symptoms, and the suggestion of the September 2013 VA examiner that reevaluation of the disability was necessary, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his painful scar in the left inguinal area, a left inguinal hernia surgical scar and a left inguinal hernia.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

A December 2013 VA treatment indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits; the basis of this award is not clear from the record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand. 

Due to the length of time which will elapse on remand, updated VA treatment records dated from July 2014 to the present should be obtained for consideration in the Veteran's appeals.

In addition, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) regarding the claims for an increased rating for a left inguinal hernia, a painful scar in the left inguinal area and a left inguinal hernia surgical scar.  Such should be accomplished on remand.

Finally, the Veteran has alleged being unemployable due to his service-connected left inguinal hernia and its complications and the pending claims for an increased ratings may therefore affect his eligibility for a TDIU. The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim which is being remanded by the Board.  The Veteran is currently ineligible for TDIU on a schedular basis.  However, given that the issue for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for a TDIU is inextricably intertwined with the claims for increased rating being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims for an increased rating for a left inguinal hernia, a painful scar in the left inguinal area and a left inguinal hernia surgical scar.

2.  Obtain all VA treatment records from July 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e). 

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected painful scar in the left inguinal area, a left inguinal hernia surgical scar and a left inguinal hernia.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's left inguinal hernia, painful scar in the left inguinal area and a left inguinal hernia surgical scar.  The examiner should also specify whether the Veteran currently has a small or large, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible. 

For each scar, the examiner should comment on whether the scars, in particular, are painful (tender), deep, superficial, linear or nonlinear, and/or unstable.  The examiner should describe any functional impairment caused by the scars as well as the location of the scars.

The examiner should further provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activity, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

5.  Thereafter, the issues on appeal should be readjudicated, including the claim for a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


